FILED
                                    NOT FOR PUBLICATION                         AUG 20 2014

                            UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                                    FOR THE NINTH CIRCUIT


KEVIN O’CONNELL,                                       No. 13-16689

                    Plaintiff - Appellant,             D.C. No. 1:11-cv-02163-BAM

  v.
                                                       MEMORANDUM*
KERN VALLEY STATE PRISON; et al.,

                    Defendants - Appellees.


                           Appeal from the United States District Court
                               for the Eastern District of California
                       Barbara A. McAuliffe, Magistrate Judge, Presiding**

                                  Submitted August 13, 2014***

Before:             SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Kevin O’Connell appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42


          *
              This disposition is not appropriate for publication and is not precedent
 except as provided by 9th Cir. R. 36-3.
          **
             The parties consented to proceed before a magistrate judge. See 28
 U.S.C. § 636(c).
              ***
              The panel unanimously concludes this case is suitable for decision
 without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010), and

we affirm.

      The district court properly concluded that O’Connell failed to exhaust his

administrative remedies because O’Connell did not complete the prison’s grievance

procedures concerning his claim or show that exhaustion was effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (exhaustion is mandatory and

must be done in a timely manner consistent with prison policies); cf. Nunez v. Duncan,

591 F.3d 1217, 1224 (9th Cir. 2010) (excusing prisoner’s failure to exhaust where

prisoner is prevented from doing so by a prison official’s mistake).

      AFFIRMED.




                                            2                                 13-16689